Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0358686 A1) in view of Pouwels et al (US 5,708,444), hereinafter Pouwels.  (Applicant’s submitted prior art).

Park does not explicitly teach a first feeder disposed on a first virtual line passing through a center of the conductive patch and forming a first angle with respect to a virtual axis passing through the center and perpendicular to the second direction, and configured to transmit and/or receive the first signal having a first polarization, and a second feeder disposed on a second virtual line passing through the center and forming a second angle with respect to the virtual axis, and configured to transmit and/or receive the second signal having a second polarization perpendicular to the first polarization, wherein a sum of the first and second angles are substantially 90 degrees.
Pouwels (Figure 8) teaches an antenna patch 2 disposed on a substrate comprising a first feeder 7 disposed on a first virtual line passing through a center of the conductive patch and forming a first angle with respect to a virtual axis passing through the center and perpendicular to the second direction, and configured to transmit and/or receive the first signal having a first polarization, and a second feeder 14 disposed on a second virtual line passing through the center and forming a second angle with respect to the virtual axis, and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive patch of Park to comprise a first feeder disposed on a first virtual line passing through a center of the conductive patch and forming a first angle with respect to a virtual axis passing through the center and perpendicular to the second direction, and configured to transmit and/or receive the first signal having a first polarization, and a second feeder disposed on a second virtual line passing through the center and forming a second angle with respect to the virtual axis, and configured to transmit and/or receive the second signal having a second polarization perpendicular to the first polarization, wherein a sum of the first and second angles are substantially 90 degrees, as taught by Pouwels, doing so would enable antenna operation with dual polarization.
Regarding claim 2, as applied to claim 1, Park (Figures 10A and 10B, para [0096], [0113] and [0114]) further teaches a wireless communication circuit RFIC disposed on the PCB and configured to transmit and/or receive a signal having a frequency between about 3 GHz and about 100 GHz through the at least one conductive patch.
Regarding claim 3, as applied to claim 2, Park (Figures 10A and 10B, para [0096] and [0129]) teaches that the PCB 1005 includes a first surface and a second surface facing in a direction opposite to the first surface, wherein the conductive patch 1010 is disposed on the first surface or at a position close to the first surface in the PCB, and wherein the wireless communication circuit RFIC is disposed on the second surface.

Regarding claim 5, as applied to claim 1, Park (Figures 10A and 10B) teaches that the PCB 1005 is disposed perpendicular to the front plate in the space such that the conductive patch faces the lateral member 1030.
Regarding claim 6, as applied to claim 5, Park (Figures 10A and 10B) teaches that the lateral member 1030 includes a conductive portion disposed at least in part and a polymer portion extended from the conductive portion, and wherein the polymer portion is disposed, at least in part, in a region of the lateral member facing the conductive patch (para [0094]).
Regarding claim 7, as applied to claim 6, Park (Figures 10A and 10B) teaches that the PCB 1005 is disposed to overlap, at least in part, with the conductive portion when the lateral member 1030 is viewed from outside.
Regarding claim 8, as applied to claim 7, Pouwels (Figure 8, col 5 lines 14-24) teaches that a first vertical distance from the conductive portion to the first feeder 7 can be set equal to a second vertical distance from the conductive portion to the second feeder 14 when the lateral member is viewed from outside.
Regarding claim 9, as applied to claim 7, Park (Figures 10A and 10B) teaches that at least a part of the conductive patch 1010 is disposed to overlap with the conductive portion when the lateral member 1030 is viewed from outside.
Regarding claim 10, as applied to claim 7, Park (Figures 10A and 10B, para [0096]) teaches that the conductive patch 1010 is disposed such that a first distance between the 
Regarding claim 11, as applied to claim 1, Pouwels (Figure 8) teaches that the conductive patch 2 is formed in a symmetrical shape both widthwise and lengthwise.
Regarding claim 12, as applied to claim 1, Pouwels (Figure 8) teaches that the conductive patch has a same shape before and after being rotated.
Regarding claim 13, as applied to claim 1, Pouwels (Figures 2-7, col 3 lines 40-59) teaches that the PCB includes a non-conductive region formed at least in part and having at least one conductive pattern.
Regarding claim 14, as applied to claim 13, Park (para [0169]) further teaches a wireless communication circuit RFIC disposed on the PCB and configured to transmit and/or receive a signal having a frequency between about 3 GHz and about 100 GHz through the at least one conductive pattern.
Regarding claim 15, as applied to claim 14, Park (para [0169]) teaches that the wireless communication circuit RFIC forms a beam pattern in a direction of the lateral member through the at least one conductive patch, and forms another beam pattern in a direction of the rear plate through the at least one conductive pattern.
Regarding claim 16, as applied to claim 1, Park (para [0008]) further teaches a display disposed in the space to be visible from outside through at least a part of the front plate.
Regarding claim 17, Park (Figures 10A and 10B) teaches an electronic device 1000 comprising a housing including a front plate (not numbered) facing a first direction, a rear plate 
Park does not explicitly teach a first feeder disposed on a first virtual line passing through a center of the conductive patch and forming a first angle with respect to a virtual axis passing through the center and perpendicular to the second direction, and configured to transmit and/or receive the first signal having a first polarization, and a second feeder disposed on a second virtual line passing through the center and forming a second angle with respect to the virtual axis, and configured to transmit and/or receive the second signal having a second polarization perpendicular to the first polarization, wherein a sum of the first and second angles are substantially 90 degrees.
Pouwels (Figure 8) teaches an antenna patch 2 disposed on a substrate comprising a first feeder 7 disposed on a first virtual line passing through a center of the conductive patch and forming a first angle with respect to a virtual axis passing through the center and perpendicular to the second direction, and configured to transmit and/or receive the first signal having a first polarization, and a second feeder 14 disposed on a second virtual line passing through the center and forming a second angle with respect to the virtual axis, and configured to transmit and/or receive the second signal having a second polarization 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive patch of Park to comprise a first feeder disposed on a first virtual line passing through a center of the conductive patch and forming a first angle with respect to a virtual axis passing through the center and perpendicular to the second direction, and configured to transmit and/or receive the first signal having a first polarization, and a second feeder disposed on a second virtual line passing through the center and forming a second angle with respect to the virtual axis, and configured to transmit and/or receive the second signal having a second polarization perpendicular to the first polarization, wherein a sum of the first and second angles are substantially 90 degrees, as taught by Pouwels, doing so would enable antenna operation with dual polarization.
Regarding claim 18, as applied to claim 17, Park (Figures 10A and 10B, para [0096], [0113] and [0114]) further teaches a wireless communication circuit RFIC disposed on the PCB 1045 and configured to transmit and/or receive a signal having a frequency between about 3 GHz and about 100 GHz through the at least one conductive patch.
Regarding claim 19, as applied to claim 18, Park (Figures 10A and 10B, para [0096] and [0129]) teaches that the PCB 1005 includes a first surface and a second surface facing in a direction opposite to the first surface, wherein the conductive patch 1010 is disposed on the first surface or at a position close to the first surface in the PCB, and wherein the wireless communication circuit RFIC is disposed on the second surface.
Regarding claim 20, as applied to claim 17, Park (Figures 10A and 10B) teaches that the conductive patch 1010 is disposed eccentrically in a direction of the virtual axis on the PCB 1005.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukushima et al (US 2004/0095282) (Figures 9A and 9B) discloses a patch antenna having dual feeds that are offset from a virtual axis.
Jan et al (US 2012/0212376) (Figure 1c) discloses a patch antenna having dual feeds that are offset from a virtual axis.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845